IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                              Assigned on Briefs May 5, 2009

            STATE OF TENNESSEE v. RONALD LESTER BROOKS

                  Direct Appeal from the Circuit Court for Madison County
                            No. 07-563 Donald H. Allen, Judge


                   No. W2008-02364-CCA-R3-CD - Filed December 7, 2009


The Defendant-Appellant, Ronald Lester Brooks, pleaded guilty in the Madison County Circuit
Court to aggravated burglary, a Class C felony; possession of less than point five (.5) grams of
cocaine with the intent to sell, a Class C felony; felony evading arrest, a Class E felony; and a third
offense of driving on a revoked license, a Class A misdemeanor. The sole issue presented for our
review is whether the trial court erred in ordering Brooks to serve his felony sentences consecutively.
Upon review, we affirm the judgments of the trial court.

     Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Circuit Court Affirmed

CAMILLE R. MCMULLEN , J., delivered the opinion of the court, in which THOMAS T. WOODALL and
J.C. MCLIN , JJ., joined.

Gregory D. Gookin, Assistant Public Defender, Jackson, Tennessee (on appeal); David W. Camp,
Jackson, Tennessee (at trial), for the Defendant-Appellant, Ronald Lester Brooks.

Robert E. Cooper, Jr., Attorney General and Reporter; Matthew Bryant Haskell, Assistant Attorney
General; James G. Woodall, District Attorney General; and Brian M. Gilliam, Assistant District
Attorney General, for the Appellee, State of Tennessee.

                                             OPINION

       Facts. At the plea submission hearing on February 21, 2008, the State summarized the facts
in Brooks’ case:

       [T]he State would show that on the evening of October [27], 2006, officers with the
       Jackson Police Department attempted to stop a black Ford F-150 with Missouri tags
       that had been reported stolen out of Missouri. They attempted to stop him at Oil
       Well and Walker Road here in Jackson, Madison County. The driver then fled the
       scene in the vehicle north on Walker Road and then turned west on Brooksie Drive.
       The driver then fled at high speed, ran the stop sign at Weatheridge Road and
       continued west through residential yards and through the rear fence of the residence
       at 43 Winfield Cove. Crashed into a storage building in the back yard at 43 Winfield
       Cove. During the pursuit, two police cars also crashed. The suspect, Mr. Brooks,
       then fled on foot. At that time he entered the residence at 43 Winfield Cove which
       is the home of Daniel Vurbist (spelled phonetically) [sic]. Mr. Vurbist was inside at
       the time. Upon Mr. Brooks entry into the house, the homeowner locked himself in
       the bedroom and called 911. He then was able to escape with the help of police
       officers out of the bedroom window leaving Mr. Brooks alone in the house inside.
       Eventually officers entered into the home and arrested Mr. Brooks. They searched
       the vehicle that he had abandoned and found crack cocaine and powder cocaine.
       There were three samples that were lab tested. One was crack cocaine weighing 3.8
       grams; another was powder cocaine weighing 1.1 grams and a third sample of
       powder cocaine weighing 0.04 grams. Also a search was done of Mr. Brooks’
       person. In his pant’s pocket officers found cash in the amount of $2,430. They did
       a check of Mr. Brooks’ driver’s license and found it to be suspended. All of these
       things happened here in Madison County.

         Sentencing Hearing. On September 8, 2008, the trial court sentenced Brooks as a Range
II, multiple offender to ten years for the aggravated burglary conviction, ten years for the possession
of less than point five (.5) grams of cocaine with the intent to sell conviction, and four years for the
felony evading arrest conviction, which were to be served consecutively, and sentenced him to
eleven months and twenty-nine days for the driving on a revoked license conviction, which was to
be served concurrently to the felony offenses, for an effective sentence of twenty-four years at thirty-
five percent in the Tennessee Department of Correction. On September 30, 2008, and October 2,
2008, Brooks filed timely pro se notices of appeal. On October 14, 2008, Brooks was appointed
counsel, who filed a third notice of appeal on Brooks’ behalf on October 16, 2008.

                                             ANALYSIS

         We must initially address whether Brooks’ pro se notices of appeal filed prior to the
appointment of counsel were sufficient to appeal his case. Tennessee Rule of Appellate Procedure
4(a) states that “the notice of appeal required by Rule 3 shall be filed with and received by the clerk
of the trial court within 30 days after the date of entry of the judgment appealed from . . . .”
Although Brooks’ pro se notices of appeal were deficient because they failed to state the judgment
from which relief was sought and failed to name the court to which the appeal was taken, we note
that he filed both of these notices within the thirty-day deadline established by Rule 4(a). See Tenn.
R. App. P. 3(f) (describing the content of a notice of appeal). Furthermore, Rule 3(f) states that “[a]n
appeal shall not be dismissed for informality of form or title of notice of appeal.” Id. The comment
to Rule 3(f) states that “[t]he purpose of the notice of appeal is simply to declare in a formal way an
intention to appeal” and “[a]s long as this purpose is met, it is irrelevant that the paper filed is
deficient in some other respect.” Advisory Comm’n Comment, Tenn. R. App. P. 3(f). Because
Brooks’ pro se notices formally declared his intent to appeal, we conclude that they were sufficient
to appeal his case.

        On appeal, Brooks contends that the trial court erred in ordering that he serve his felony
sentences consecutively. Specifically, he argues that if the trial court had ordered that he serve his
sentences concurrently, he would have received a ten-year sentence as a Range II offender, which

                                                  -2-
“would have been deserved in relation to the offenses that Appellant admitted perpetrating” and
“would have more than sufficed to fulfill the principles and goals of the sentencing process.” In
response, the State argues that the trial court properly imposed a partial consecutive sentence on the
basis of Brooks’ extensive criminal record. The State further contends that Brooks is not entitled
to relief because he failed to establish that the evidence preponderated against the trial court’s
finding that consecutive sentences for the felonies were appropriate.

        On appeal, we must review issues regarding the length and manner of service of a sentence
de novo with a presumption that the trial court’s determinations are correct. T.C.A. § 40-35-401(d)
(2006). Nevertheless, “the presumption of correctness which accompanies the trial court’s action
is conditioned upon the affirmative showing in the record that the trial court considered the
sentencing principles and all relevant facts and circumstances.” State v. Ashby, 823 S.W.2d 166,
169 (Tenn. 1991). The defendant has the burden of showing the impropriety of the sentence.
Sentencing Comm’n Comments, T.C.A. § 40-35-401(d) (2006). If the trial court followed the
statutory sentencing procedure, made adequate findings of fact that are supported by the record, and
gave due consideration and proper weight to the factors and principles that are relevant to sentencing
under the sentencing act, this court may not disturb the sentence even if a different result was
preferred. State v. Fletcher, 805 S.W.2d 785, 789 (Tenn. Crim. App. 1991). Because the trial court
properly considered the purposes and principles of the sentencing act pursuant to sections 40-35-102
and -103 and all relevant facts and circumstances, our review will be de novo with a presumption
of correctness. In conducting our de novo review, this court must consider:

       (1) The evidence, if any, received at the trial and the sentencing hearing;

       (2) The presentence report;

       (3) The principles of sentencing and arguments as to sentencing alternatives;

       (4) The nature and characteristics of the criminal conduct involved;

       (5) Evidence and information offered by the parties on the mitigating and
       enhancement factors set out in §§ 40-35-113 and 40-35-114;

       (6) Any statistical information provided by the administrative office of the courts as
       to sentencing practices for similar offenses in Tennessee; and

       (7) Any statement the defendant wishes to make in the defendant’s own behalf about
       sentencing.


T.C.A. § 40-35-210(b) (2006); State v. Carter, 254 S.W.3d 335, 343 (Tenn. 2008).

       Where a defendant is convicted of one or more offenses, the trial court has discretion to
decide whether the sentences shall be served concurrently or consecutively. T.C.A. § 40-35-115(a)

                                                 -3-
(2006). A trial court may order multiple offenses to be served consecutively if it finds by a
preponderance of the evidence that a defendant fits into at least one of the seven categories in section
40-35-115(b) (2006). An order of consecutive sentencing must be “justly deserved in relation to the
seriousness of the offense.” T.C.A. § 40-35-102(1) (2006). In addition, the length of a consecutive
sentence must be “no greater than that deserved for the offense committed.” T.C.A. § 40-35-103(2)
(2006).

        Here, the trial court imposed consecutive sentencing because Brooks was an offender “whose
record of criminal activity [was] extensive.” T.C.A. § 40-35-115(b)(2) (2006). This court has held
that “[e]xtensive criminal history alone will support consecutive sentencing.” State v. Adams, 973
S.W.2d 224, 231 (Tenn. Crim. App. 1997) (citing State v. Chrisman, 885 S.W.2d 834, 839 (Tenn.
Crim. App. 1994)).

     The trial court conducted an exhaustive review of Brooks’ criminal history before
summarizing his prior record:

               So by my calculations this young man, 34 years old, had I believe nine prior
       felony convictions, 17 prior Class A misdemeanor convictions, three prior Class B
       misdemeanor convictions and 6 prior Class C misdemeanor convictions. So he has
       26 misdemeanor convictions and nine felony convictions on his record. So the Court
       finds that to be an extensive and substantial criminal history over the last 16 years.
       So the Court finds that he is nothing less than Range 2. He really might even qualify
       as Range 3 based upon the number of convictions that are present here but as part of
       the plea agreement, he is going to be sentenced as Range 2.

Based on Brooks’ extensive criminal record, the trial court ordered felony sentences to be served
consecutively:

               Now, in this case the Court finds that consecutive sentencing is appropriate
       in this case and the reason being is that this defendant is an offender whose record
       of criminal activity is extensive. . . . Not just that, I mean, he’s been convicted time
       after time after time after time and every time he’s been placed on probation or
       parole, he’s violated it. He’s gone out and committed new offenses. So the Court
       finds that this record is extensive.

                The Court is going to run the ten year sentence on [the conviction for
       possession of cocaine with the intent to sell] consecutive to the ten year sentence on
       [the conviction for aggravated burglary] and both of those ten year sentences will run
       consecutive to the four year sentence for felony evading arrest. Again, the way I look
       at this, this is a man who basically committed three different criminal episodes on
       that night. Number 1, he fled from the police in a stolen vehicle. Number 2, he
       breaks into a house in order to try to flee from the police. And then Number 3, he is
       found in possession of five grams of cocaine with intent to sell and found in



                                                  -4-
       possession of approximately $2400. You know, this is a full-time big time drug
       dealer. No question about it when you look at this criminal history.

              The Court finds that this total effective sentence of 24 years to serve in the
       Tennessee Department of Correction[] is an appropriate sentence. The 11 months
       and 29 days sentence, that will run concurrent to these felony charges, but these
       felony charges are consecutive to each other.

The court also ordered that Brooks serve these felony convictions consecutively to his prior eight-
year sentence from Crockett County for which he was on parole at the time he committed the
offenses in this case.

        We conclude that the trial court did not err in requiring Brooks to serve the felony sentences
consecutively. The record on review shows that the trial court properly found by a preponderance
of the evidence that Brooks was an offender “whose record of criminal activity [was] extensive.”
T.C.A. § 40-35-115(b)(2) (2006). At the sentencing hearing, the trial court exhaustively reviewed
Brooks’ substantial criminal history, which consisted of nine felony convictions and twenty-six
misdemeanor convictions, none of which were disputed by Brooks. The court also emphasized the
seriousness of the offenses before concluding that an effective sentence of twenty-four years was
appropriate in Brooks’ case. Accordingly, upon our de novo review with a presumption of
correctness, the trial court’s judgments should be affirmed.


                                          CONCLUSION

        Upon our review, the trial court did not err in ordering Brooks’ felony sentences to be served
consecutively for an effective sentence of twenty-four years. Accordingly, the judgments of the trial
court are affirmed.


                                                       ___________________________________
                                                       CAMILLE R. McMULLEN, JUDGE




                                                 -5-